118 U.S. 231 (1886)
BOHANAN
v.
NEBRASKA.
Supreme Court of United States.
Submitted April 12, 1886.
Decided April 19, 1886.
ERROR TO THE SUPREME COURT OF THE STATE OF NEBRASKA.
*233 Mr. William Leese, Attorney-General of Nebraska, for the motion. Mr. J.B. Strode, Mr. J.C. Watson, and Mr. W.R. Kelley were with him on the brief.
Mr. Charles O. Whedon, opposing. Mr. Charles E. Magoon and Mr. O.P. Mason were with him on the brief.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is denied. Bohanan set up specially an immunity from a second trial for the same offence, by reason of Article V. of the amendments of the Constitution of the United States. This was denied him by the judgment of the Supreme Court of the State, and we have jurisdiction to review that decision. Upon a motion to dismiss we cannot consider the merits of the question on which our jurisdiction depends, and no motion has been made to affirm.
Motion denied.